DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7-8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 3, “the housing-side bolt half” lacks proper antecedent basis.  Apparently, “bolt” should have been “hinge”.
In claim 3, line 2 and line 4, it is not clear exactly what structure “a first of a left-hand stop and right-hand stop” and “the second of a left-hand stop and right-
In claim 3, lines 2-5, it cannot be understood how a single “door-side hinge half” can cooperate simultaneously with “a first of its two hinge bolts” and “the second of its two bolts” of the housing-side hinge half.  According to the disclosure, the door-side hinge half can only be operably joined to one of the bolts (i.e., applied to left or right of the door but not both).  Apparently, a conditional statement is needed in the claim to clarify the relationship between the “bolt” and the “door-side hinge half”.  
In claim 5, line 2, it is not clear exactly how “at least a first and a second groove” is related to the “at least one groove” stated in claim 4.  
Further in claim 5, lines 3-6, the relationship between the “groove” and the “protrusion” cannot be understood.  Specifically, it is not clear exactly what structure/position “at a first of the left-hand stop and right-hand stop” and “at the second of the left-hand stop and right-hand stop” are referring to and how these stops are structurally linked to the hinge assembly.  
In claim 7, line 4, “in particular…” is vague and indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desire.

In claim 10, lines 4-6, “depending on the side of the stop…one of the stops and the protruding lip face each other” cannot be understood.
Allowable Subject Matter
4.	Claims 1-2, 4, 6, 9 and 13-14 are allowed.
5.	Dependent Claims 3, 5, 7-8, and 10-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
6.	Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive.  The amendment does not overcome the rejection under 35 USC § 112.  See explanation in paragraph 3 above.  Regarding the rejection under 35 USC § 103, applicant’s arguments are persuasive and therefore the rejection is withdrawn. 
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

       
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
January 19, 2022